Title: To James Madison from Benjamin F. Garrigius, 20 December 1808
From: Garrigius, Benjamin F.
To: Madison, James



Sir
Philada. Decemr. 20th. 1808

I had the honor to hand you in June last a Letter of Introduction from Dr. Mitchill, Senator from the State of New York recommending me for the appointment of Consul to Tunis.  I had also at the same time the honor of presenting two Letters of Introduction to his Excellency the President of the U S. with recommendations from Gentlemen of the first respectability in the States of New York and Pennsylvania to the Same effect.
Understanding there is no vacancy in the Barbary States It has been propose’d to me to make application for the appointment of Consul to the Island of Guadeloupe understanding there is no person in that station & that it is requisite to have an American Consul or Agent there.  If the President or yourself should think it necessary for more names than those handed the president in my recommendations I can furnish them
I will thank you Sir for your Interferince in my behalf as it regards the appointment to Guadeloupe Which will oblige yours respectfully

Benj F Garrigius

